Citation Nr: 0815941	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-42 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a myxoid cyst of 
the right hand second finger.

2.  Entitlement to an initial rating in excess of 10 percent 
for a myxoid cyst of the left hand fifth finger.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to August 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and 
awarded a 10 percent rating for residuals of nodular growths 
of the left hand fifth digit and denied service connection 
for residuals of nodular growths of the right hand second 
digit.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Following review of the record, the Board determines that 
additional development is needed prior to further disposition 
of the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development as to both issues on 
appeal.

The veteran contends that she has a right hand finger 
disability that is related to her service.  The service 
medical records are void of findings, complaints, symptoms, 
or a diagnosis of a right hand finger disability.  Private 
medical records dated in July 2001 reflect that the veteran 
had a compressible soft nodule on the first digit of the 
right hand which was diagnosed as a wart.  In addition, there 
was a compressible soft nodule on the right hand second 
digit.

The veteran underwent a VA hand, thumb, and fingers 
examination in January 2004.  However, the claims file was 
unavailable for review.  An examination revealed changes in 
the distal interphalangeal joints of all four fingers of both 
hands, excluding the thumb, that appeared to be Heberden's 
nodes diagnosed as osteoarthritis.  The examiner opined that 
it is at least as likely as not that the Heberden's nodes 
(osteoarthritis) of the distal interphalangeal joints 
occurred during the veteran's service.

While the veteran was afforded a VA examination in January 
2004, the claims file was unavailable for review and it is 
unclear upon what, if any, objective findings in the service 
medical records the examiner's opinion is based.  Indeed, he 
appears to have based his finding on the following 
unsubstantiated history: "during the latter years in the 
military service she developed nodular growths on the distal 
phalangeal joints of both hands."  Again, while left finger 
treatment is shown in service, such records are silent as to 
the right finger.  

Therefore, because the examiner's opinion was offered without 
the benefit of the claims file, and appears to have been 
predicated on an unsubstantiated report of history provided 
by the veteran, it is not probative.  Rather, the Board finds 
that an additional VA examination and review of the claims 
file is needed to fully and fairly evaluate the veteran's 
right finger claim.

Regarding the increased rating claim, the veteran contends 
that her service-connected left hand fifth finger disability 
has worsened.  Specifically, in her May 2005 statement in 
support of claim, she alleged that her disability is now 
manifested by increased pain such that she had to resign from 
her position in the receiving department of a department 
store.

The veteran was last afforded a VA examination in February 
2005.  Since that time, the veteran has clearly indicated 
that the severity of her left finger symptoms has worsened.  
In this regard, the veteran is entitled to a new VA 
examination where there is evidence (including her 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).


Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any right hand finger disability.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  A rationale for the 
opinion must be provided and the examiner 
should specifically reconcile the opinion 
with the January 2004 VA opinion and any 
other opinions of record.  Specifically, 
the examiner should provide the following 
information:

a). Diagnose any current right hand 
finger disability.

b). If the veteran has a current right 
hand finger disability, is it as likely 
as not (50 percent probability or 
greater) that it was incurred or 
aggravated as a result of the veteran's 
service?

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected left hand finger disability.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
review should be indicated in the 
examination report.  Any indicated tests 
and studies must be accomplished.  The 
examiner should also indicate whether 
there are any incapacitating exacerbations 
caused by the veteran's left hand fifth 
finger disability.

4.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


